—Determination of the respondent Police Commissioner, dated April 30, 1993, which dismissed petitioner from her position as a police officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred *265to this Court by order of the Supreme Court, New York County [Diane Lebedeff, J.], entered October 27, 1993) dismissed, without costs.
The Commissioner’s determination that petitioner used cocaine was based on substantial evidence consisting of the results of the standard EMIT drug test as confirmed by the standard GCMS test (Matter of Lahey v Kelly, 71 NY2d 135). It was within the province of the Commissioner to accept or reject evidence claimed to cast doubt on the accuracy of the tests, including that purporting to show deficiencies in the chain of custody and behavior inconsistent with use of cocaine (Matter of Dice v Ward, 169 AD2d 461; Matter of Jones v Ward, 166 AD2d 323). We have reviewed petitioner’s remaining contentions and find them to be without merit. Concur— Murphy, P. J., Sullivan, Ellerin, Williams and Mazzarelli, JJ.